Citation Nr: 0305602	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-04 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the appellant 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2. There is no evidence of tinnitus in service.

3. The first complaint of tinnitus was in 1976; tinnitus has 
not been diagnosed.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggrevated by active service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Tinnitus
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  The disease entity must be 
identified and shown to be chronic during service.  In the 
absence of chronicity, continuity of symptomatology following 
discharge is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

The service medical records show no complaints or diagnoses 
related to the ears including tinnitus.  At discharge from 
service, the veteran indicated that he had not had hearing 
loss, ear trouble, or any illness or injury other then those 
noted.  The clinical evaluation of the ears was normal.  
Therefore, there is no evidence of any ear disorder including 
tinnitus during service.  

In a March 1976 clinical record entry, the veteran reported 
ringing of the ears of three weeks duration.  The veteran 
currently claims he has had tinnitus since 1966; however, 
this is not supported by contemporaneous medical evidence.  
Rather the evidence shows that the first complaint of 
tinnitus was in 1976, approximately eight years following his 
discharge from service.  The March 1976 private medical 
record is more probative of the time of first complaint of 
tinnitus than the veteran's current assertion since it was 
made to a clinician in the context of a contemporaneous 
medical treatment and not as part of the current claim for 
benefits.  38 C.F.R. § 3.303 (2002).  Additionally, the 
veteran was seen by a VA examiner for complaints of tinnitus 
in October 2002.  Tinnitus was discussed with the veteran; 
however, the examiner did not make a diagnosis nor did he 
relate the veterans' current complaints to an in-service 
event.  

Based on the above, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2002). 

The Veterans Claims Assistance Act of 2000
Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The VCAA is liberalizing and 
is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information including 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
March 2002 statement of the case.  The statement of the case 
also provided the veteran with a summary of the evidence in 
the record used for the determination.  Additionally, an 
October 2001 VA letter to the veteran advised him of the 
requirements for a service connection claim.  Therefore, the 
veteran was advised of the evidence necessary to substantiate 
his claim.  

The October 2001 VA letter also advised the veteran to 
identify evidence to support his claim so that VA could 
assist him by obtaining it.  He was thus advised of the 
evidence that he was responsible for obtaining.  

Treatment records from a private physician and from a VA 
medical facility have been received.  The veteran's service 
medical records are contained in the claims file.  The 
representative has indicated that records related to a VA 
tinnitus evaluation are not contained in the claims file, 
apparently referring to a follow-up of a VA ENT consultation 
on October 16, 2002, which stated that the veteran would be 
scheduled for a tinnitus evaluation appointment.  The record 
shows that the veteran was seen the next day and an 
audiomentric examination was completed.  The ENT examiner 
stated that tinnitus was discussed with the veteran, and 
although tinnitus was not diagnosed, the veteran's complaints 
were noted.  Accordingly, further development for such 
evidence is not necessary.  The veteran has not identified 
additional relevant evidence of probative value which has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

The claim for service connection for tinnitus is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

